PER CURIAM.
Rule 3.460, Florida 'Rules of Criminal Procedure, 33 F.S.A., is amended so that the same shall read as follows:
RULE 3.460. ACQUITTAL FOR CAUSE OF INSANITY.
When a person tried for an offense shall be acquitted by the jury for the cause of insanity, the jury, in giving their verdict of not guilty, shall state that it was given for such cause. If the discharge or going at large of such ifi-sane person shall be considered by the court manifestly dangerous to the peace and safety of the people, the court shall order him to be committed to jail or otherwise to be cared for as an insane person and such person shall be held in custody until released by order of the committing court, pr may give him into the care of his friends, on their giving satisfactory security for the proper care and protection of such person; otherwise he shall be discharged.
In all other respects the Florida Rules of Criminal Procedure are ratified and confirmed.
This Rule shall become effective immediately.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.